                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF GEORGIA
                             ATHENS DIVISION

SANDRA GRAY, individually and   *
as the executrix for the estate
of Nathan Gray,                 *

       Plaintiff,                          *
                                                       CASE NO. 3:17-CV-153 (CDL)
vs.                                        *

PEGGY BROWN, et al.,                       *

       Defendants.                         *


                                     O R D E R

       Presently pending before the Court is Plaintiff’s motion

for    preliminary    injunction          (ECF      No.    63).        As     the    Court

previously recounted, Plaintiff alleges that her signature was

forged on closing documents when her late husband obtained a

refinance loan secured by property that she owned as the sole

owner.      Plaintiff      insists    that       she      did   not    sign    the    loan

documents    and    that    there    was       no    legitimate        borrower-lender

relationship    between     her     and    the      lender.       Plaintiff         asserts

fraud and negligence claims against the loan originator, the

closing attorney, and a notary who was involved in the closing,

and she seeks a declaration that the security deed should be set

aside due to fraud.        Plaintiff further contends that Bank of New

York   Mellon   (“Mellon”)     accepted          assignment       of   the    promissory

note and security deed and that and Ocwen Loan Servicing, LLC

(“Ocwen”) undertook servicing the loan even though they both had
enough information to know that her signature on the security

deed was forged and that there was thus no legitimate borrower-

lender      relationship.           Ocwen    recently     acquired      PHH   Mortgage

Services      (“PHH”).        By    letter       dated   April    12,   2019,    Ocwen

informed     Plaintiff       that    the     servicing   of   her    loan     would   be

transferred to PHH, effective May 1, 2019.                    Plaintiff filed her

present motion on May 6, 2019, seeking a preliminary injunction

restraining Ocwen from transferring the servicing of Plaintiff’s

loan.

       To    obtain      a    preliminary         injunction,       Plaintiff     must

establish “(1) a substantial likelihood of success on the merits

of    her   case;   (2)      that    she     would   suffer      irreparable    injury

without the issuance of the injunction; (3) that her potential

injury is greater than the possible harm the injunction would

cause [Defendants]; and (4) that the injunction would disserve

the public interest.” Berber v. Wells Fargo Bank, N.A., 760 F.

App’x 684, 686 (11th Cir. 2019) (per curiam).                     “A court need not

examine all of four prongs, because if, as here, no showing of

irreparable injury is made, the injunction cannot be issued.”

Id.     Here, Plaintiff has not established that she will suffer

irreparable harm based on Ocwen’s transfer of her loan servicing

to its subsidiary.           The only harm she points to is that a new

entity is now a potential Defendant even though the pleadings

and discovery are closed.                   That is not an irreparable harm.


                                             2
Since Plaintiff did not establish that irreparable harm would

result   without   a   preliminary    injunction,    her    motion    for

preliminary injunction is denied.

      The parties are advised that this case will be tried during

the   Court’s   November   2019   trial    term,    and    the   pretrial

conference will be held in October 2019.

      IT IS SO ORDERED, this 20th day of June, 2019.

                                      S/Clay D. Land
                                      CLAY D. LAND
                                      CHIEF U.S. DISTRICT COURT JUDGE
                                      MIDDLE DISTRICT OF GEORGIA




                                  3
